     Case 2:19-cv-02003-KJM-CKD Document 32 Filed 09/16/21 Page 1 of 2


 1 JOHN C. MILLER, JR., #143323
   MILLER INJURY ATTORNEYS
 2 A Professional Law Corporation
   5170 Golden Foothill Parkway
 3 El Dorado Hills, CA 95762
   Phone: (916) 888-9999
 4 Fax: (916) 357-7764
 5 Attorneys for Plaintiffs
 6
 7                                        IN THE UNITED STATE DISTRICT COURT
 8                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10 D.R., ET AL.,                                                             )          CASE NO. 2:19-CV-02003-KJM-CKD
                                                                             )
11                                   Plaintiff,                              )
                                                                             )          ORDER APPROVING MINOR’S
12                                                                           )          COMPROMISE
                         vs.                                                 )
13                                                                           )
     ESA P PORTFOLIO, LLC, ET AL.,                                           )
14                                                                           )
                     Defendant(s)                                            )
15 ___________________________________                                       )
16 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17          Please take notice that on Friday, August 27, 2021, this matter came before the Honorable
18 Chief District Judge Kimberly J. Mueller wherein the court advised all parties present that the Court
19 approved the proposed minor’s settlement.
20          The Court hereby ORDERS that The Expedited Petition to Approve Compromise of Pending
21 Action for Minor Claimant, D.R, is GRANTED.
22
23          The Court further ORDERS as follows:
24          Payments shall be made as follows:
25          One check in the amount of $187.50 made payable to Department of Healthcare Services.
26          One check in the amount of $1,375.00 for attorney’s fees made payable to Miller Injury
27 Attorneys in Trust for D.R..
28          One check in the amount of $3,937.50, which represents the balance of the $5,500.00 total
     gross settlement amount for the minor, D.R., made payable to Miller Injury Attorneys in Trust for D.R.

                                                                               Page 1
                                                         ORDER APPROVING MINOR’S COMPROMISE
           C:\Users\ramcm\Miller Injury Dropbox\Share\Rosas, Dominic [LITIGATION] (finger) - SETTLEMENT PENDING\Settlement\Minors Comp\PROP ORDER RE MC.wpd
     Case 2:19-cv-02003-KJM-CKD Document 32 Filed 09/16/21 Page 2 of 2


 1 Once this amount clears the trust account of Miller Injury Attorneys, a check in the amount of
 2 $3,937.50, which represents the net settlement proceeds for claimant D.R., will be mailed to the
 3 petitioner and his guardian ad litem, Angel Bailon at the following address: 1113 West El
 4 Camino Avenue, Sacramento, CA 95833.
 5
 6            IT IS SO ORDERED.
 7
 8
     DATED: September 16 , 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                              Page 2
                                                        ORDER APPROVING MINOR’S COMPROMISE
          C:\Users\ramcm\Miller Injury Dropbox\Share\Rosas, Dominic [LITIGATION] (finger) - SETTLEMENT PENDING\Settlement\Minors Comp\PROP ORDER RE MC.wpd
